               Case 19-60529-jwc               Doc 1                 Filed 07/05/19 Entered 07/05/19 12:59:42                           Desc
                                                                     Petition Page 1 of 66
                                                                                                      :.ILEDl iLtJrc Of- Fla
                                                                                                      U.S. BANKRUPTCY COURT
 Fill in this information to identify your case:
                                                                                                         NORTHERN DISTRICT
 United States Bankruptcy Court for the:                                                                    OF GEORGIA
 NORTHERN DISTRICT OF GEORGIA
                                                                                                     2019 JUL -5 PM 12: 5 7
 Case number (if known):                                        Chapter you are filing under:
                                                                         Chapter 7
                                                                                                            KREGINA THOMAS
                                                                                                                CLERK
                                                               o         Chapter 11

       19-60529                                                o
                                                               o
                                                                         Chapter 12
                                                                         Chapter 13
                                                                                                                       trlY Cite
                                                                                                                            amended filing
                                                                                                                                           an




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                        12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



     Part 1:     Identify Yourself
                                        About Debtor 1:                                         About Debtor 2 (Spouse Only in a Joint Case):
1.     Your full name
       Write the name that is on your
                                        Victor
       government-issued picture
                                        First Name                                              First Name
       identification (for example,
       your driver's license or         Algernon
       passport).                       Middle Name                                             Middle Name

                                        Harris
       Bring your picture               Last Name                                               Last Name
       identification to your meeting
       with the trustee.                Suffix (Sr., Jr., II, Ill)                              Suffix (Sr., Jr., II, Ill)


2.     All other names you
       have used in the last 8          First Name                                              First Name
       years
                                        Middle Name                                             Middle Name
       Include your married or
       maiden names.
                                        Last Name                                               Last Name


3.     Only the last 4 digits of
       your Social Security                                          0        6       7     8   xxx - xx -
       number or federal                                                                        OR
       Individual Taxpayer
       Identification number                                                                    9xx - xx -
       (ITIN)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                          page 1
               Case 19-60529-jwc                Doc 1         Filed 07/05/19 Entered 07/05/19 12:59:42                                    Desc
                                                              Petition Page 2 of 66

Debtor 1       Victor Algernon Harris                                                            Case number (if known)

                                        About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.     Any business names               la I have not used any business names or EINs.               Ei      I have not used any business names or EINs.
       and Employer
       Identification Numbers
       (EIN) you have used in           Business name                                                Business name
       the last 8 years
                                        Business name                                                Business name
       Include trade names and
       doing business as names
                                        Business name                                                Business name


                                        EIN                                                          EIN


                                        EIN                                                          EIN
5.     Where you live                                                                                If Debtor 2 lives at a different address:

                                        9179 Hutchenson Ferry Road
                                        Number Street                                                Number      Street




                                        Palmetto                        GA       30268
                                        City                            State    ZIP Code            City                         State    ZIP Code
                                        Fulton
                                        County                                                       County

                                        If your mailing address is different from                    If Debtor 2's mailing address is different
                                        the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                        court will send any notices to you at this                   Will send any notices to you at this mailing
                                        mailing address.                                             address.



                                        Number       Street                                           Number      Street


                                        P.O. Box                                                      P.O. Box


                                        City                            State    ZIP Code             City                        State    ZIP Code


6.     Why you are choosing             Check one:                                                    Check one:
       this district to file for
                                                Over the last 180 days before filing this             El Over the last 180 days before filing this
       bankruptcy
                                                petition, I have lived in this district longer           petition, I have lived in this district longer
                                                than in any other district.                              than in any other district.


                                        o       I have another reason. Explain.                       o      I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                      (See 28 U.S.C. § 1408.)


     Part 2:     Tell the Court About Your Bankruptcy Case

7.     The chapter of the           Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you          for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under                        El Chapter 7

                                               Chapter 11

                                               Chapter 12

                                               Chapter 13



Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 2
           Case 19-60529-jwc            Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                   Petition Page 3 of 66

Debtor I    Victor Algernon Harris                                                Case number (if known)

8.   How you will pay the fee   Et I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                   court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                   pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                   behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                1:1 I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                    Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                El I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                   By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                   than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                   fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                   Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for         IZI No
     bankruptcy within the
     last 8 years?               El Yes.

                                 District                                             When                     Case number
                                                                                              MM / DD / YYYY

                                 District                                             When                     Case number
                                                                                              MM/DD/YYYY

                                 District                                             When                     Case number
                                                                                              hoiM DD / YYYY

10. Are any bankruptcy           El No
    cases pending or being
    filed by a spouse who is     El Yes.
    not filing this case with                                                                      Relationship to you
                                 Debtor
    you, or by a business
    partner, or by an            District                                              When                     Case number,
    affiliate?                                                                                MM DD / YYYY     if known


                                 Debtor                                                            Relationship to you

                                 District                                             When                      Case number,
                                                                                              MMI DDIYYYY      if known

11. Do you rent your             El No. Go to line 12.
    residence?                   El Yes. Has your landlord obtained an eviction judgment against you?
                                             Fa No. Go to line 12.
                                             El Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                and file it as part of this bankruptcy petition.




 Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                       page 3
           Case 19-60529-jwc               Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                              Desc
                                                        Petition Page 4 of 66

Debtor 1    Victor Algernon Harris                                                     Case number (if known)

 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor        121 No. Go to Part 4.
    of any full- or part-time        El Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                El     Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                El     Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                El     Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                1:1    Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                El     None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                     RI No.     I am not filing under Chapter 11.

                                     ID No.     I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).            El Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                             Bankruptcy Code.

 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any           55 No
    property that poses or Is        El Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                      If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or               Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
            Case 19-60529-jwc                Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                          Petition Page 5 of 66

Debtor 1     Victor Algernon Harris                                                       Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you              You must check one:                                          You must check one:
    have received a          El I received a briefing from an approved credit             1:11 received a briefing from an approved credit
    briefing about              counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                      filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.                 certificate of completion.                                    certificate of completion.
                                Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires            plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                             0 I received a briefing from an approved credit              El I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I                counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have             filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                  a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,       Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment           you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                 plan, if any.
    If you cannot do so,     0 I certify that I asked for credit counseling               0 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
     If you file anyway,       circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
     the court can             waiver of the requirement.                                   waiver of the requirement.
     dismiss your case,
     you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
     whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
     you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
     creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
     collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
     again.                     required you to file this case.                              required you to file this case.

                                Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                                dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                                briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                                If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                                still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                                You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                                along with a copy of the payment plan you                    along with a copy of the payment plan you
                                developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                                may be dismissed.                                            may be dismissed.

                                 Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                                 for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                              0 I am not required to receive a briefing about              0 I am not required to receive a briefing about
                                credit counseling because of:                                credit counseling because of:
                                 O Incapacity.     I have a mental illness or a mental        O Incapacity.      I have a mental illness or a mental
                                                   deficiency that makes me                                      deficiency that makes me
                                                   incapable of realizing or making                              incapable of realizing or making
                                                   rational decisions about finances.                            rational decisions about finances.
                                 O Disability.     My physical disability causes me           O Disability.      My physical disability causes me
                                                   to be unable to participate in a                              to be unable to participate in a
                                                   briefing in person, by phone, or                              briefing in person, by phone, or
                                                   through the internet, even after I                            through the intemet, even after I
                                                   reasonably tried to do so.                                    reasonably tried to do so.
                                 O Active duty. I am currently on active military             O Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                                 If you believe you are not required to receive a             If you believe you are not required to receive a
                                 briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                                 motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                            page 5
           Case 19-60529-jwc                         Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                                   Desc
                                                                Petition Page 6 of 66

Debtor 1    Victor Algernon Harris                                                                     Case number (if known)

 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you        16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                 as "incurred by an individual primarily for a personal, family, or household purpose."
                                          1:1 No. Go to line 16b.
                                          El Yes. Go to line 17.

                                     16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                          money for a business or investment or through the operation of the business or investment.
                                          El No. Go to line 16c.
                                          ID Yes. Go to line 17.

                                     16c. State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                       1:1 No.              I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after       10 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                   administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                               ra No
    are paid that funds will be                           El Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                           1-49                         ID 1,000-5,000                          1:1 25,001-50,000
    you estimate that you                           50-99                        El 5,001-10,000                         El 50,001-100,000
    owe?                                            100-199                      El 10,001-25,000                        El More than 100,000
                                                    200-999
                                                                               00 00 000 0




                                                                                             $1,000,001-$10 million          $500,000,001-$1 billion
                                   0 0Eg O 0130Eg




19. How much do you                                 $0-$50,000
    estimate your assets to                         $50,001-$100,000                         $10,000,001-$50 million         $1,000,000,001-$10 billion
    be worth?                                       $100,001-$500,000                        $50,000,001-$100 million        $10,000,000,001-$50 billion
                                                    $500,001-$1 million                      $100,000,001-$500 million       More than $50 billion

20. How much do you                                 $0-$50,000                               $1,000,001-$10 million          $500,000,001-$1 billion
    estimate your liabilities to                    $50,001-$100,000                         $10,000,001-$50 million         $1,000,000,001-$10 billion
    be?                                             $100,001-$500,000                        $50,000,001-$100 million        $10,000,000,001-$50 billion
                                                    $500,001-$1 million                      $100,000,001-$500 million       More than $50 billion




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                              page 6
           Case 19-60529-jwc           Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                  Desc
                                                    Petition Page 7 of 66

Debtor 1    Victor Algernon Harris                                                  Case number (if known)

 Part 7:     Sign Below

For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                and correct.

                                If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                proceed under Chapter 7.

                                If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                I understand making a false tatement, concealing property, or obtaining money or property by fraud in
                                conne on with a bankr tcy1 a                • es up to $250,000, or imprisonment for up to 20 years,
                                . • .th.i18 U.119M11-".1444iii
                                             .......,--.--_—.....--- — ...v   o

                           ailfeL                      l IR
                                      • or Al. - mon-- :
                                                              MA
                                                            . rr
                                                               ....
                                                                   .....---
                                                                 • •,
                                                                                            X
                                                                                                Signature of Debtor 2

                                     Executed 0n\
                                              on—k                                              Executed on
                                                MM / D/                                                       MM / DD / YYYY




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                                page 7
            Case 19-60529-jwc            Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                Desc
                                                      Petition Page 8 of 66

Debtor 1     Victor Algernon Harris                                                  Case number (if known)

For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should
bankruptcy without an            understand that many people find it extremely difficult to represent themselves
attorney                         successfully. Because bankruptcy has long-term financial and legal consequences, you are
                                 strongly urged to hire a qualified attorney.
If you are represented by an
attorney, you do not need to     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical,
file this page.                  and a mistake or inaction may affect your rights. For example, your case may be dismissed because you
                                 did not file a required document, pay a fee on time, attend a meeting or hearing, or cooperate with the
                                 court, case trustee, U.S. trustee, bankruptcy administrator, or audit firm if your case is selected for audit.
                                 If that happens, you could lose your right to file another case, or you may lose protections, including the
                                 benefit of the automatic stay.

                                 You must list all your property and debts in the schedules that you are required to file with the court. Even
                                 if you plan to pay a particular debt outside of your bankruptcy, you must list that debt in your schedules. If
                                 you do not list a debt, the debt may not be discharged. If you do not list property or properly claim it as
                                 exempt, you may not be able to keep the property. The judge can also deny you a discharge of all your
                                 debts if you do something dishonest in your bankruptcy case, such as destroying or hiding property,
                                 falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if debtors have
                                 been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                 imprisoned.

                                 If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an
                                 attorney. The court will not treat you differently because you are filing for yourself. To be successful,
                                 you must be familiar with the United States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,
                                 and the local rules of the court in which your case is filed. You must also be familiar with any state
                                 exemption laws that apply.

                                 Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                 consequences?

                                  El No
                                  El Yes

                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate
                                  or incomplete, you could be fined or imprisoned?

                                  El No
                                  El Yes

                                  Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

                                  El No
                                  10 Yes. Name of Person Angela D. Forte
                                          Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature            (Official Form 119).

                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have
                                  read and understood this notice, and I am aware that filing a bankruptcy case without an attorney may
                                  cau e me to lose      ri hts or property if I do not properly handle the case.



                                      Victor Alg                btor 1                          Signature of Debtor 2

                                      Date- 1                                                   Date
                                            MM/ D/                                                     mmicoirm
                                      Contact phone                                             Contact phone

                                      Cell phone                                                Cell phone

                                      Email address                                             Email address




Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                           page 8
            Case 19-60529-jwc               Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                            Desc
                                                        Petition Page 9 of 66

 Fill in this information to identify your case:

 Debtor 1           Victor               Algernon              Harris
                    First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name           Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                               o   Check if this is an
 (if known)
                                                                                                               amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                     04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
     o Married
     Ezi Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
     EI No
     o Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community properly states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
     El No
     El Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 1
             Case 19-60529-jwc                Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                           Desc
                                                         Petition Page 10 of 66

Debtor 1       Victor Algernon Harris                                                    Case number (if known)

 Part 2:         Explain the Sources of Your Income

4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor I.

           No
     Fzi   Yes. Fill in the details.

                                                    Debtor 1                                        Debtor 2

                                                  Sources of income         Gross income          Sources of income          Gross income
                                                  Check all that apply.     (before deductions    Check all that apply.      (before deductions
                                                                            and exclusions                                   and exclusions

From January 1 of the current year until          10 Wages, commissions,            $29,000.00 El Wages, commissions,
the date you filed for bankruptcy:                   bonuses, tips                                bonuses, tips
                                                  El Operating a business                         El Operating a business


For the last calendar year:                       ria Wages, commissions,           $42,076.64      0 Wages, commissions,
                                                     bonuses, tips                                    bonuses, tips
(January Ito December 31, 2018 )
                                  YYYY
                                                  El Operating a business                          El Operating a business


For the calendar year before that:                ElWages, commissions,         $31,957,379.00 ['Wages, commissions,
                                                    bonuses, tips                                 bonuses, tips
(January Ito December 31, 2017 )
                          YYYY                    El Operating a business                          El Operating a business

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

        No
     El Yes. Fill In the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 2
               Case 19-60529-jwc                Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                Desc
                                                            Petition Page 11 of 66

Debtor 1         Victor Algernon Harris                                                      Case number (if known)


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

       0   No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                   "Incurred by an individual primarily for a personal, family, or household purpose."

                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                  O No. Go to line 7.

                  O Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                   * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

       10 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                  la No. Go to line 7.

                  O Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                         Also, do not include payments to an attorney for this bankruptcy case.

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.

       EZ No
       O Yes. List all payments to an insider.

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

       ▪ No
       O Yes. List all payments that benefited an insider.

     Part 4:       Identify Legal Actions, Repossessions, and Foreclosures
9,     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

       121 No
       0 Yes. Fill in the details.




 Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
            Case 19-60529-jwc                     Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                       Desc
                                                            Petition Page 12 of 66

Debtor 1      Victor Algernon Harris                                                    Case number (if known)

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

       No. Go to line 11.
    El Yes. Fill in the information below.

11. VVIthin 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

    IZI No
    El Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

     El No
     El Yes

 Part 5:       List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     El No
     El Yes. Fill in the details for each gift.
14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?

     121 No
         Yes. Fill in the details for each gift or contribution.

  Part 6:      List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

        No
     El Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 4
               Case 19-60529-jwc                    Doc 1    Filed 07/05/19 Entered 07/05/19 12:59:42                            Desc
                                                            Petition Page 13 of 66

Debtor 1         Victor Algernon Harris                                                    Case number (if known)

 Part 7:           List Certain Payments or Transfers

16. %Rhin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

             No
             Yes. Fill in the details.

                                                      Description and value of any property transferred        Date payment      Amount of
                                                                                                               or transfer was   payment
Angela D. Forte
Person Who Was Paid                                                                                            made

1544 Wellborn Road                                                                                                  6/2019            $250.00
Number        Street

#477

Redan                           Ga       30074
City                            State    ZIP Code

lourdanconcepts@gmail.com
Email or website address


Person Who Made the Payment, if Not You

17. VIfithin 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

       IZI No
       El  Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.

       EziNo
       El Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
          No
       El Yes. Fill in the details.




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 5
               Case 19-60529-jwc            Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                              Desc
                                                        Petition Page 14 of 66

Debtor 1        Victor Algernon Harris                                                  Case number (if known)

    Part 8:       List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

        El No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

        El No
        O Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    Ei No
    O Yes. Fill in the details.

     Part 9:      Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

        El No
        Ei Yes. Fill in the details.


     Part 10:     Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

•     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
      hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
      including statutes or regulations controlling the cleanup of these substances, wastes, or material.
•     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.

•     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

        El No
        O Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
    IRE No
    Ei Yes. Fill in the details.




    Official Form 107                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
               Case 19-60529-jwc                  Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                Desc
                                                              Petition Page 15 of 66

Debtor 1          Victor Algernon Harris                                                         Case number (if known)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

      ▪      No
      0      Yes. Fill in the details.

 Part 11:          Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

             El   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
             O    A member of a limited liability company (LLC) or limited liability partnership (LLP)
             0    A partner in a partnership
             O    An officer, director, or managing executive of a corporation
             O    An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
      Ei     Yes. Check all that apply above and fill in the details below for each business.

28. Wthin 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

      O No
      O Yes. Fill in the details below.

    Part 12:       Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud ' c • nnection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or b th. 18 U.S.C. § J.2      •      - and 3571.
      —      - ` 11. 2 111111

                                                               X
     Victo                           or 1                          Signature of Debtor 2

     Date- 1                                                       Date

Did you attach ad • utional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

Eg    No
0     Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

Ei  No
IZI Yes. Name of person            Angela D. Forte                                                      Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                        Declaration, and Signature (Official Form 119).




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
            Case 19-60529-jwc               Doc 1         Filed 07/05/19 Entered 07/05/19 12:59:42                           Desc
                                                         Petition Page 16 of 66

 Fill in this information to identify your case and this filing:

 Debtor 1            Victor               Algernon               Harris
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                o   Check if this is an
 (if known)
                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                     12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
       Er   No. Go to Part 2.
       ▪    Yes. Where is the property?

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
                                                                                                                                          $0.00
       entries for pages you have attached for Part 1. Write that number here


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       O NO
       El Yes

3.1.                                             Who has an interest in the property?         Do not deduct secured claims or exemptions. Put the
Make:                    Cadillac                Check one.                                   amount of any secured claims on Schedule D:
                                                        Debtor 1 only                         Creditors Who Have Claims Secured by Properly.
Model:                   XTS
                                                 o      Debtor 2 only                           Current value of the     Current value of the
Year:                    2017                                                                   entire property?         portion you own?
                                                 o      Debtor 1 and Debtor 2 only
Approximate mileage: 49,409                      o      At least one of the debtors and another            $20,000.00                 $20,000.00
Other information:
2017 Cadillac XTS (approx. 49,409                 o     Check if this is community property
miles)                                                  (see instructions)




Official Form 106A/B                                            Schedule A/B: Property                                                     page 1
            Case 19-60529-jwc               Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                           Desc
                                                        Petition Page 17 of 66

Debtor 1      Victor Algernon Harris                                                      Case number (if known)

4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
     El No
     El Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here                                          4            $20,000.00

 Part 3:       Describe Your Personal and Household Items
                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                        portion you own?
                                                                                                                         Do not deduct secured
                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     1:1 No
     10 Yes. Describe        household goods and services                                                                            $500.00


7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
     0     Yes. Describe


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     IZ No
     ID Yes. Describe


9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
     Ea No
     El Yes. Describe


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     Fzi No
     1:1 Yes. Describe


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     El No
     Ez Yes. Describe        clothing                                                                                                 $500.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
     IE No
     1:1 Yes. Describe




Official Form 106A/B                                           Schedule A/B: Property                                                    page 2
            Case 19-60529-jwc              Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                           Desc
                                                       Petition Page 18 of 66

Debtor 1      Victor Algernon Harris                                                     Case number (if known)

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    Ezi    No
           Yes. Describe


14. Any other personal and household items you did not already list, including any health aids you
    did not list
    0 No
    El Yes. Give specific
       information


16. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here                                                                                    $1,000.00


 Part 4:        Describe Your Financial Assets

                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?                                             portion you own?
                                                                                                                        Do not deduct secured
                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
     0 No
     El Yes                                                                                       Cash:

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

     ONO
     ErYes                                 Institution name:

            17.1.   Checking account:      Checking account with Bank of America                                                    $545.00

            17.2.   Checking account:      Checking account with Fifth Third Bank                                                   $250.00

            17.3.   Checking account:      Checking account Penn Federal Credit Union                                                  $5.00

            17.4.   Savings account:       Savings account with Bank of America                                                     $110.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     0 No
     El Yes                       Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
        No
     ID Yes. Give specific
        Information about
        them                      Name of entity:                                                     % of ownership:




Official Form 106A/B                                            Schedule A/B: Property                                                  page 3
            Case 19-60529-jwc                 Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                         Petition Page 19 of 66

Debtor 1      Victor Algernon Harris                                                       Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     O No
     O Yes. Give specific
       information about
       them                         Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
    Ea No
     O Yes. List each
       account separately.      Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others
     O No
     El Yes                                           Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
    O No
    El Yes                       Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     O No
     El Yes                         Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
     El No
     O Yes. Give specific
        information about them
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     0     No
     0     Yes. Give specific
           information about them
27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
     El Yes. Give specific
        information about them
Money or property owed to you?                                                                                                Current value of the
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured
                                                                                                                              claims or exemptions.

28. Tax refunds owed to you

     Ei No
     O Yes. Give specific information                                                                                Federal:
        about them, including whether
        you already filed the returns                                                                                State:
        and the tax years                                                                                            Local:




Official Form 106A/B                                            Schedule A/B: Property                                                        page 4
           Case 19-60529-jwc                 Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                         Petition Page 20 of 66

Debtor 1     Victor Algernon Harris                                                         Case number (if known)

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    IZ No
    0 Yes. Give specific information                                                                      Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
     EI No
     El Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     El No
     El Yes. Name the insurance
        company of each policy
        and list its value              Company name:                                    Beneficiary:                     Surrender or refund value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
     Ei No
     o  Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     EI No
     El Yes. Describe each claim


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
        No
     El Yes. Describe each claim


36. Any financial assets you did not already list

     El No
     El Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here
                                                                                                                                           $910.00

  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

     El No. Go to Part 6.
     Ei Yes. Go to line 38.




Official Form 106A/B                                            Schedule A/B: Property                                                         page 5
           Case 19-60529-jwc                    Doc 1    Filed 07/05/19 Entered 07/05/19 12:59:42                      Desc
                                                        Petition Page 21 of 66

Debtor 1    Victor Algernon Harris                                                  Case number (if known)

                                                                                                                   Current value of the
                                                                                                                   portion you own?
                                                                                                                   Do not deduct secured
                                                                                                                   claims or exemptions.
38. Accounts receivable or commissions you already earned
    IZI No
    El Yes. Describe..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
    RI No
    El Yes. Describe..

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
    El No
    El Yes. Describe..

41. Inventory
    FZI No
    Ei Yes. Describe..

42. Interests in partnerships or joint ventures
     IZI No
     El Yes. Describe         Name of entity:                                                    % of ownership:
43. Customer lists, mailing lists, or other compilations
     IZ1 No
     El Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
             El No
             El Yes. Describe....


44. Any business-related property you did not already list
     lig No
     El Yes. Give specific information.
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here                                                                                   $0.00

  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
          If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
        No. Go to Part 7.
     El Yes. Go to line 47.




Official Form 106A/B                                       Schedule NB: Property                                                    page 6
           Case 19-60529-jwc              Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                        Desc
                                                     Petition Page 22 of 66

Debtor 1      Victor Algernon Harris                                                  Case number (if known)

                                                                                                                   Current value of the
                                                                                                                   portion you own?
                                                                                                                   Do not deduct secured
                                                                                                                   claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
    El No
    El Yes....


48. Crops—either growing or harvested

     IZI No
         Yes. Give specific
         information
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

     12I No
     El Yes....


50. Farm and fishing supplies, chemicals, and feed

     IZI No
         Yes....


51. Any farm- and commercial fishing-related property you did not already list

           No
     Ei    Yes. Give specific
           information
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                  $0.00
    attached for Part 6. Write that number here

  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

     El No
        Yes. Give specific information.

                                                                                                               4                   $0.00
54. Add the dollar value of all of your entries from Part 7. Write that number here




 Official Form 106A/B                                     Schedule A/B: Property                                                    page 7
           Case 19-60529-jwc              Doc 1         Filed 07/05/19 Entered 07/05/19 12:59:42                     Desc
                                                       Petition Page 23 of 66

Debtor 1     Victor Algernon Harris                                                 Case number (if known)


 Part 8:    List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2                                                                                       $0.00

56. Part 2: Total vehicles, line 5                                           $20,000.00

57. Part 3: Total personal and household items, line 15                       $1,000.00

58. Part 4: Total financial assets, line 36                                     $910.00

59. Part 5: Total business-related property, line 45                                $0.00

60. Part 6: Total farm- and fishing-related property, line 52                       $0.00

61. Part 7: Total other property not listed, line 54                                $0.00

                                                                                             Copy personal
62. Total personal property.     Add lines 56 through 61                     $21,910.00      property total 4   4-      $21,910.00



63. Total of all property on Schedule NB.      Add line 55 + line 62                                                    $21,910.00




Official Form 106A/B                                        Schedule NB: Property                                             page 8
            Case 19-60529-jwc               Doc 1         Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                         Petition Page 24 of 66

 Fill in this information to identify your case:

 Debtor 1             Victor              Algernon               Harris
                      First Name          Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                                                o    Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions—such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
     ▪     You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
     Ei    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                 Specific laws that allow exemption
Schedule NB that lists this property                    the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule NB         each exemption


Brief description:                                         $20,000.00         EZI          $0.00           Unknown
2017 Cadillac XTS (approx. 49,409 miles)                                      O     100% of fair market
                                                                                    value, up to any
Line from Schedule A/B:        3.1
                                                                                    applicable statutory
                                                                                    limit

Brief description:                                           $500.00          IZi         $500.00          Unknown
household goods and services                                                  O     100% of fair market
                                                                                    value, up to any
Line from Schedule NB:             6
                                                                                    applicable statutory
                                                                                    limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

     Ezi    No
     O      Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            O   NO
            O   Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                page 1
           Case 19-60529-jwc              Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                         Desc
                                                     Petition Page 25 of 66

Debtor 1     Victor Algernon Harris                                                Case number (if known)

 Part 2:       Additional Page

Brief description of the property and line on      Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property              the portion you     exemption you claim
                                                   own
                                                   Copy the value from Check only one box for
                                                   Schedule NB         each exemption

Brief description:                                      $500.00        Ea       $500.00            Unknown
clothing                                                               0 100% of fair market
                                                                          value, up to any
Line from Schedule A/B:    11
                                                                          applicable statutory
                                                                          limit

Brief description:                                      $545.00        10       $545.00            Unknown
Checking account with Bank of America                                  0 100% of fair market
                                                                          value, up to any
Line from Schedule NB:    17.1
                                                                          applicable statutory
                                                                          limit

Brief description:                                      $110.00        El       $110.00            Unknown
Savings account with Bank of America                                   0 100% of fair market
                                                                          value, up to any
Line from Schedule NB:    17.4
                                                                          applicable statutory
                                                                          limit

Brief description:                                      $250.00        10       $250.00            Unknown
Checking account with Fifth Third Bank                                 0 100% of fair market
                                                                          value, up to any
Line from Schedule A/B:    17.2
                                                                          applicable statutory
                                                                          limit

Brief description:                                        $5.00        121.        $5.00           Unknown
Checking account Penn Federal Credit                                   0 100% of fair market
Union                                                                       value, up to any
Line from Schedule A/B: 17.3                                                applicable statutory
                                                                            limit




 Official Form 106C                             Schedule C: The Property You Claim as Exempt                                            page 2
            Case 19-60529-jwc                 Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                  Desc
                                                          Petition Page 26 of 66

 Fill in this information to identify your case:

 Debtor 1            Victor                 Algernon              Harris
                     First Name             Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name           Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                     El Check if this is an
 (if known)                                                                                                         amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.     Do any creditors have claims secured by your property?
       El No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       0 Yes. Fill in all of the information below.

 Part 1:          List All Secured Claims


2.     List all secured claims. If a creditor has more than one secured
       claim, list the creditor separately for each claim. If more than one             Column A               Column B                Column C
       creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral     Unsecured
       much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this      portion
       creditor's name.                                                                 value of collateral    claim                   If any

     2.1                                        Describe the property that
                                                                                              $22,186.00              $20,000.00                $2,186.00
                                                secures the claim:
Santander                                       2017 Cadillac XTS (approx.
Creditor's name
POB 961245                                      49,409 miles)
Number      Street


                                                As of the date you file, the claim is: Check all that apply.
                                                o Contingent
Fort Worth              TX      75161           o Unliquidated
City                    State   ZIP Code        o Disputed
Who owes the debt? Check one.                   Nature of lien. Check all that apply.
O Debtor 1 only                                 0    An agreement you made (such as mortgage or secured car loan)
o Debtor 2 only                                 El   Statutory lien (such as tax lien, mechanic's lien)
o Debtor 1 and Debtor 2 only                    o    Judgment lien from a lawsuit
o At least one of the debtors and another       El   Other (including a right to offset)
El Check if this claim relates
   to a community debt
Date debt was incurred                          Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $22,186.00

If this is the last page of your form, add the dollar value totals from
                                                                                               $22,186.00
all pages. Write that number here:

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                               page 1
            Case 19-60529-jwc                 Doc 1         Filed 07/05/19 Entered 07/05/19 12:59:42                                Desc
                                                           Petition Page 27 of 66

 Fill in this information to identify your case:
 Debtor 1              Victor                Algernon               Harris
                       First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                       El Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12115

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


 Part 1:         List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
       El No. Go to Part 2.
       El Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                     Total claim        Priority            Nonpriority
                                                                                                                        amount              amount

     2.1


Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number        Street
                                                           As of the date you file, the claim Is: Check all that apply.
                                                           El Contingent
                                                           o Unliquidated
                                                           El Disputed
City                            State  ZIP Code
Who incurred the debt?          Check one.                 Type of PRIORITY unsecured claim:
o      Debtor 1 only                                       El Domestic support obligations
o      Debtor 2 only                                       1:1 Taxes and certain other debts you owe the government
El     Debtor 1 and Debtor 2 only
                                                           o Claims for death or personal injury while you were
1:1    At least one of the debtors and another                 intoxicated
o Check if this claim is for a community debt              o Other. Specify
Is the claim subject to offset?
El No
o Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
              Case 19-60529-jwc                  Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                   Desc
                                                             Petition Page 28 of 66

Debtor 1       Victor Algernon Harris                                                           Case number (if known)

 Part 2:          List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
       El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Eg   Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $1,414.00
Commonwealth Finance                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
245 Main Street
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                            El Contingent
                                                            El Unliquidated
                                                            El Disputed
Scranton                        PA       18519
City                            State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?          Check one.
                                                            El Student loans
IZI    Debtor 1 only
                                                            El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only                                           that you did not report as priority claims
El     Debtor 1 and Debtor 2 only
                                                            El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another
                                                            10 Other. Specify
El Check if this claim is for a community debt                   Atlantic COD Emergency
Is the claim subject to offset?
10 No
El Yes

     4.2                                                                                                                                         $22,887.00
Consumer Portfolio Service                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
19500 Jambore Road
Number   Street                                              As of the date you file, the claim is: Check all that apply.
Suuite 500                                                   13 Contingent
                                                             o   Unliquidated
                                                             Ezi Disputed
Irvine                          CA       92612
City                            State    ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?          Check one.
                                                            El Student loans
   Debtor 1 only                                            ID Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                               that you did not report as priority claims
El Debtor 1 and Debtor 2 only
                                                            El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                               Other. Specify
El Check if this claim is for a community debt                   Account
Is the claim subject to offset?
El No
El Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
              Case 19-60529-jwc                  Doc 1     Filed 07/05/19 Entered 07/05/19 12:59:42                              Desc
                                                          Petition Page 29 of 66

Debtor 1        Victor Algernon Harris                                                     Case number (if known)

 Part 2:         Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.3                                                                                                                                    $608.00
Credit Collectoin Service                                 Last 4 digits of account number
Nonpriority Creditors Name
                                                          When was the debt incurred?
POB 607
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          El Contingent
                                                          o Unliquidated
                                                          El Disputed
Norwood                        MA      02062
City                           State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who Incurred the debt?         Check one.
                                                          El Student loans
10     Debtor 1 only
                                                          El Obligations arising out of a separation agreement or divorce
13     Debtor 2 only
                                                             that you did not report as priority claims
El     Debtor 1 and Debtor 2 only
                                                          13 Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another
                                                          10 Other. Specify
1:1 Check if this claim is for a community debt               Progressive
Is the claim subject to offset?
▪ No
13 Yes

   4.4                                                                                                                                  $1,847.00
Jefferson Capital Systems                                 Last 4 digits of account number
Nonpriority Creditors Name
                                                          When was the debt incurred?
16 Mcleland Road
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          El Contingent
                                                          o Unliquidated
                                                          El Disputed
Saint Cloud                    MN      56303
City                           State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                          El Student loans
Er Debtor 1 only
                                                          13 Obligations arising out of a separation agreement or divorce
El Debtor 2 only
                                                             that you did not report as priority claims
El Debtor 1 and Debtor 2 only                             El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another
                                                          •  Other. Specify
O Check if this claim is for a community debt                 Verizon Wireless
Is the claim subject to offset?
121 No
El Yes

   4.5                                                                                                                                   $149.00
Merchant aDJ Service                                      Last 4 digits of account number
Nonpriority Creditors Name
                                                          When was the debt incurred?
POB 7511
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          El Contingent
                                                          o Unliquidated
                                                          13 Disputed
Mobile                         AL      36670
City                           State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.
                                                          El Student loans
La     Debtor 1 only
                                                          El Obligations arising out of a separation agreement or divorce
13     Debtor 2 only
                                                             that you did not report as priority claims
El     Debtor 1 and Debtor 2 only
                                                          El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another
                                                          El Other. Specify
O Check if this claim is for a community debt                 Piedmont South
Is the claim subject to offset?
121 No
El Yes


Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
              Case 19-60529-jwc                  Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                              Desc
                                                           Petition Page 30 of 66

Debtor 1       Victor Algernon Harris                                                       Case number (if known)

 Part 2:          Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

  4.6                                                                                                                                    $900.00
Portfolio Recovery                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
120 Corporate Blvd.
Number        Street                                       As of the date you file, the claim is: Check all that apply.
Suite 100                                                  El Contingent
                                                           El Unliquidated
                                                           El Disputed
Norfolk                        VA      23502
City                           State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.                  El Student loans
El     Debtor 1 only                                       El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only                                          that you did not report as priority claims
El     Debtor 1 and Debtor 2 only                          El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another             El Other. Specify
El Check if this claim is for a community debt                 Capital One Bank
Is the claim subject to offset?
EziNo
El Yes

   4.7                                                                                                                                      $0.00
The Southern CU                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                           When was the debt incurred?
430 E Lanier Avenue
Number        Street                                       As of the date you file, the claim is: Check all that apply.
                                                           o Contingent
                                                           o Unliquidated
                                                           El Disputed
Fayetteville                   GA      30214
City                           State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.                  El Student loans
10     Debtor 1 only                                       El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only                                          that you did not report as priority claims
El     Debtor 1 and Debtor 2 only                          El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another                Other. Specify
El Check if this claim is for a community debt                 Account
Is the claim subject to offset?
10 No
El Yes

   4.8                                                                                                                                      $0.00
Tidewater Finance                                          Last 4 digits of account number
Nonpriority Creditor's Name                                When was the debt incurred?
6520 Indian River Road
Number         Street                                      As of the date you file, the claim is: Check all that apply.
                                                           El Contingent
                                                           o Unliquidated
                                                           El Disputed
Virginia Beach                 VA       23464
City                           State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.                  El Student loans
   Debtor 1 only                                           El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                               that you did not report as priority claims
El Debtor 1 and Debtor 2 only                              El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another                 IZI Other. Specify
 El Check if this claim is for a community debt                 Account
Is the claim subject to offset?
EziNo
El Yes


Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
             Case 19-60529-jwc                   Doc 1     Filed 07/05/19 Entered 07/05/19 12:59:42                              Desc
                                                          Petition Page 31 of 66

Debtor 1       Victor Algernon Harris                                                      Case number (if known)

 Part 2:         Your NONPRIORITY Unsecured Claims -- Continuation Page

After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.9                                                                                                                                   $133.00
Wells Faro Card Services                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POB 14517
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          1:1 Contingent
                                                          El Unliquidated
                                                          El Disputed
Des Moines                    IA       50306
City                          State    ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?        Check one.                  El Student loans
   Debtor 1 only                                          El Obligations arising out of a separation agreement or divorce
El Debtor 2 only                                             that you did not report as priority claims
El Debtor 1 and Debtor 2 only                             El Debts to pension or profit-sharing plans, and other similar debts
El At least one of the debtors and another                Er Other. Specify
El Check if this claim is for a community debt                Accounnt
Is the claim subject to offset?
   No
El Yes

  4.10                                                                                                                                     $0.00
Worild Fiance                                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                          When was the debt incurred?
POB 6429
Number        Street                                      As of the date you file, the claim is: Check all that apply.
                                                          El Contingent
                                                          o  Unliquidated
                                                          El Disputed
Greenville                     SC      29607
City                           State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?         Check one.                 El Student loans
121    Debtor 1 only                                      El Obligations arising out of a separation agreement or divorce
El     Debtor 2 only                                         that you did not report as priority claims
El     Debtor 1 and Debtor 2 only                         El Debts to pension or profit-sharing plans, and other similar debts
El     At least one of the debtors and another               Other. Specify
El Check if this claim is for a community debt                Account
Is the claim subject to offset?
121 No
El Yes




Official Form 106E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                       page 5
           Case 19-60529-jwc                   Doc 1          Filed 07/05/19 Entered 07/05/19 12:59:42                            Desc
                                                             Petition Page 32 of 66

Debtor 1       Victor Algernon Harris                                                  Case number (if known)


 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00


                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00


                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d. 4.                  $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h.   Debts to pension or profit-sharing plans, and other similar                  6h.                     $0.00
                         debts

                   61.   Other. Add all other nonpriority unsecured claims. Write that amount here.   61. .1.          $27,938.00



                   6j.   Total.   Add lines 6f through 6i.                                            6j.              $27,938.00




 Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
            Case 19-60529-jwc               Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                        Petition Page 33 of 66
 Fill in this information to identify your case:

 Debtor 1            Victor               Algernon              Harris
                     First Name           Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name           Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                  El Check if this is an
 (if known)
                                                                                                                 amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
     10 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
     I:I Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule M3: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
            Case 19-60529-jwc              Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                   Desc
                                                       Petition Page 34 of 66

 Fill in this information to identify your case:

 Debtor 1            Victor             Algernon               Harris
                     First Name         Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
 (if known)                                                                                                       o   Check if this is an
                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                  12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?      (If you are filing a joint case, do not list either spouse as a codebtor.)
     IZI No
     0 Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community properly states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
     El No. Go to line 3.
     El Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        1:1 No
        El Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                        Schedule H: Your Codebtors                                                        page 1
               Case 19-60529-jwc               Doc 1     Filed 07/05/19 Entered 07/05/19 12:59:42                                  Desc
                                                        Petition Page 35 of 66

 Fill in this information to identify your case:

     Debtor 1              Victor               Algernon              Harris
                           First Name           Middle Name           Last Name                       Check if this is:
     Debtor 2                                                                                         o    An amended filing
     (Spouse, if filing)   First Name           Middle Name           Last Name
                                                                                                      El A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF GEORGIA
                                                                                                         chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                           MM / DD / YYYY
Official Form 1061
Schedule I: Your Income                                                                                                                        12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
Include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment

1.     Fill in your employment
       information.                                           Debtor 1                                       Debtor 2 or non-filing spouse
       If you have more than one
       job, attach a separate page      Employment status     Ei Employed                                    o Employed
       with information about                                 0 Not employed                                 1:1 Not employed
       additional employers.
                                        Occupation            Sr, Client Tech Rep
       Include part-time, seasonal,
       or self-employed work.           Employer's name       Fisery

       Occupation may include           Employer's address
       student or homemaker, if it                             Number Street                                 Number Street
       applies.




                                                               City                    State    Zip Code     City                   State   Zip Code


                                        How long employed there?

     Part 2:      Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                       For Debtor 1            For Debtor 2 or
                                                                                                               non-filing spouse

2.     List monthly gross wages, salary, and commissions (before all             2.            $5,833.34
       payroll deductions). If not paid monthly, calculate what the monthly wage
       would be.
3.     Estimate and list monthly overtime pay.                                    3. +             $0.00

4.     Calculate gross income. Add line 2 + line 3.                               4.           $5,833.34




Official Form 1061                                            Schedule I: Your Income                                                           page 1
            Case 19-60529-jwc                Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                                 Desc
                                                        Petition Page 36 of 66

Debtor 1     Victor Algernon Harris                                                              Case number (if known)
                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                              non-filing spouse
     Copy line 4 here                                                       .4 4.           $5,833.34
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                            5a.       $1,306.68
     5b. Mandatory contributions for retirement plans                             5b.            $0.00
     5c. Voluntary contributions for retirement plans                             5c.         $233.34
     6d. Required repayments of retirement fund loans                             5d.            $0.00
     5e.   Insurance                                                              5e.         $394.18
     5f.   Domestic support obligations                                           5f.            $0.00
     5g.   Union dues                                                             5g.            $0.00
     5h.   Other deductions.
           Specify:                                                               5h.+           $0.00

6.   Add the payroll deductions.      Add lines 5a + 5b + 5c + 5d + 5e + 5f +     6.        $1,934.20
     5g + 5h.
7.   Calculate total monthly take-home pay.        Subtract line 6 from line 4.   7.        $3,899.14
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                     8a.            $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                   8b.            $0.00
     8c. Family support payments that you, a non-filing spouse, or a              8c.            $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                8d.            $0.00
     8e. Social Security                                                          8e.            $0.00
     8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) or any non-
           cash assistance that you receive, such as food stamps
           (benefits under the Supplemental Nutrition Assistance Program)
           or housing subsidies.
           Specify:                                                               8f.            $0.00
     8g. Pension or retirement income                                             8g.            $0.00
     8h. Other monthly income.
           Specify:                                                               8h.4.          $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.       9.             $0.00

10. Calculate monthly income. Add line 7 + line 9.                                10.        $3,899.14    +                       =       $3,899.14
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedu e J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
     friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                              11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly             12.             $3,899.14
     income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
     if it applies.                                                                                                                   Combined
                                                                                                                                      monthly income
13. Do you expect an increase or decrease within the year after you file this form?
           No.            None.
     El Yes. Explain:




Official Form 1061                                            Schedule I: Your Income                                                          page 2
               Case 19-60529-jwc                Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                          Desc
                                                            Petition Page 37 of 66

 Fill in this information to identify your case:
                                                                                                    Check if this is:
     Debtor 1              Victor                 Algernon              Harris                      o An amended filing
                            First Name            Middle Name            Last Name                  0 A supplement showing postpetition
                                                                                                        chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)    First Name            Middle Name            Last Name                      following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF GEORGIA                             MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.

 Part 1:          Describe Your Household
1.     Is this a joint case?

       O    No. Go to line 2.
       O    Yes. Does Debtor 2 live in a separate household?
                     No
                 o Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.     Do you have dependents?           O     No
                                         O     Yes. Fill out this information    Dependent's relationship to    Dependent's     Does dependent
       Do not list Debtor 1 and                for each dependent                Debtor 1 or Debtor 2           age             live with you?
       Debtor 2.                                                                                                                     No
                                                                                                                                     Yes
       Do not state the dependents'
                                                                                                                                     No
       names.
                                                                                                                                     Yes
                                                                                                                                     No
                                                                                                                                     Yes
                                                                                                                                     No
                                                                                                                                     Yes
                                                                                                                                     No
                                                                                                                                     Yes
3.     Do your expenses include                       No
       expenses of people other than             0    Yes
       yourself and your dependents?


     Part 2:      Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                Your expenses

4.      The rental or home ownership expenses for your residence.                                              4.
        Include first mortgage payments and any rent for the ground or lot.
        If not included in line 4:

        4a. Real estate taxes                                                                                  4a.

        4b. Property, homeowners, or renter's insurance                                                        4b.

        4c. Home maintenance, repair, and upkeep expenses                                                      4c.

        4d. Homeowner's association or condominium dues                                                        4d.




     Official Form 106J                                         Schedule J: Your Expenses                                                  page 1
              Case 19-60529-jwc                Doc 1          Filed 07/05/19 Entered 07/05/19 12:59:42                  Desc
                                                             Petition Page 38 of 66

Debtor 1        Victor Algernon Harris                                                     Case number (if known)

                                                                                                              Your expenses

5.     Additional mortgage payments for your residence, such as home equity loans                       5.

6.     Utilities:

       6a. Electricity, heat, natural gas                                                               6a.                    $250.00

       6b. Water, sewer, garbage collection                                                             6b.                    $100.00

       6c. Telephone, cell phone, Internet, satellite, and                                              6c.                    $285.00
           cable services
       6d. Other. Specify:      cell                                                                    6d.                    $250.00

7.     Food and housekeeping supplies                                                                    7.                    $375.00

8.     Childcare and children's education costs                                                          8.

9.     Clothing, laundry, and dry cleaning                                                               9.                    $100.00

10. Personal care products and services                                                                  10.                   $200.00

11. Medical and dental expenses                                                                          11.                   $200.00

12. Transportation. Include gas, maintenance, bus or train                                               12.                   $400.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                        13.
    magazines, and books
14. Charitable contributions and religious donations                                                     14.                   $500.00

16. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                               15a.

       15b. Health insurance                                                                             15b.

       15c. Vehicle insurance                                                                            15c.                  $285.00

       15d. Other insurance. Specify:                                                                    15d.

16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                             16.

17. Installment or lease payments:

        17a. Car payments for Vehicle 1     2017Cadillac XTS                                             17a.                  $595.00

        17b. Car payments for Vehicle 2                                                                  17b.

        17c. Other. Specify: monies to help mother                                                       17c.                  $200.00

        17d. Other. Specify:                                                                              17d.

18. Your payments of alimony, maintenance, and support that you did not report as                        18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                             19.




     Official Form 106J                                        Schedule J: Your Expenses                                          page 2
           Case 19-60529-jwc               Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                       Desc
                                                      Petition Page 39 of 66

Debtor 1    Victor Algernon Harris                                                           Case number (if known)
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a. Mortgages on other property                                                                        20a.

    20b. Real estate taxes                                                                                  20b.

    20c. Property, homeowner's, or renter's insurance                                                       20c.

    20d. Maintenance, repair, and upkeep expenses                                                           20d.

    20e. Homeowner's association or condominium dues                                                        20e.

21. Other. Specify:                                                                                         21.

22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                             22a.        $3,740.00

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                    22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                          22c.        $3,740.00


23. Calculate your monthly net income.

    23a. Copy line 12 (your combined monthly income) from Schedule I.                                        23a.        $3,899.14

    23b. Copy your monthly expenses from line 22c above.                                                     23b. _      $3.740.00

    23c. Subtract your monthly expenses from your monthly income.
         The result is your monthly net income.                                                              23c.            $159.14

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

     IZI No.
     0 Yes. Explain here:
             None.




  Official Form 106J                                      Schedule J: Your Expenses                                             page 3
               Case 19-60529-jwc               Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                          Petition Page 40 of 66

    Fill in this information to identify your case:

    Debtor 1            Victor              Algernon                Harris
                        First Name          Middle Name             Last Name

    Debtor 2
    (Spouse, if filing) First Name          Middle Name             Last Name

    United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

    Case number                                                                                                               El Check if this is an
    (if known)
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                  12/15


If you are an individual filing under chapter 7, you must fill out this form if:

•     creditors have claims secured by your property, or

•     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


     Part 1:         List Your Creditors Who Hold Secured Claims

1.      For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 1060),
        fill in the information below.

        Identify the creditor and the property that is collateral         What do you intend to do with the             Did you claim the property
                                                                          property that secures a debt?                 as exempt on Schedule C?

        Creditor's        Santander                                             Surrender the property.                 1:1 No
        name:                                                                   Retain the property and redeem it.      o   Yes
                                                                                Retain the property and enter into a
        Description of    2017 Cadillac XTS (approx. 49,409
        property                                                                Reaffirmation Agreement.
                          miles)
                                                                           0    Retain the property and [explain]:
        securing debt:



     Part 2:         List Your Unexpired Personal Property Leases

    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
    fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
    yet ended. You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

        Describe your unexpired personal property leases                                                               Will this lease be assumed?

        None.




    Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
           Case 19-60529-jwc                 Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                    Desc
                                                       Petition Page 41 of 66

Debtor 1    Victor Algernon Harris                                                     Case number (if known)

 Part 3:      Sign Below


   k nder penal of;‘,1 jU I declare that I have indicated my intention about any property of my estate that secures a debt and
   11,     --...•'`"":!-
                      --"•.--=-.11.-ar to - .nexpired lease.

                                                         X
  Victor Ig V rnon Har s,   I,   ebtor 1                     Signature of Debtor 2

                                                             Date
                                                                    MM / DD / YYYY




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                         page 2
               Case 19-60529-jwc              Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                              Desc
                                                         Petition Page 42 of 66

 Fill in this information to identify your case:

 Debtor 1            Victor                Algernon              Harris
                     First Name            Middle Name           Last Name

 Debtor 2
 (Spouse, if filing) First Name            Middle Name           Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                                                                                  El Check if this is an
 (if known)
                                                                                                                 amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                  12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are thing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.


 Part 1:         Summarize Your Assets

                                                                                                                            Your assets
                                                                                                                            Value of what you own
1.     Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                           $0.00
       Ia. Copy line 55, Total real estate, from Schedule NB


       lb. Copy line 62, Total personal property, from Schedule A/B                                                                    $21,910.00



       lc. Copy line 63, Total of all property on Schedule A/B                                                                         $21,910.00


     Part 2:     Summarize Your Liabilities

                                                                                                                             Your liabilities
                                                                                                                             Amount you owe

2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D              $22,186.00

3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F                                       $0.00


                                                                                                                                       $27,938.00
       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F



                                                                                                  Your total liabilities               $50,124.00




     Part 3:     Summarize Your Income and Expenses


4.     Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule I                                                                     $3,899.14

5.     Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                        $3,740.00
       Copy your monthly expenses from line 22c of Schedule J




Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                               page 1
            Case 19-60529-jwc                Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                              Desc
                                                         Petition Page 43 of 66

Debtor 1      Victor Algernon Harris                                                       Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

     0     No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
     Fa    Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
     o     Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $5,833.34


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                       Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00

     9b. Taxes and certain other debts you owe the govemment. (Copy line 6b.)                                         $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                               $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                            $0.00

     9g. Total. Add lines 9a through 9f.                                                                              $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                 page 2
            Case 19-60529-jwc             Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                           Desc
                                                      Petition Page 44 of 66

 Fill in this information to identify your case:

 Debtor 1           Victor              Algernon            Harris
                    First Name          Middle Name         Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name         Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number
                                                                                                         ID Check if this is an
 (if known)
                                                                                                            amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15


If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

    Ei    No

          Yes. Name of person     Angela D. Forte                                            Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true nd correct.


    X                                                      X
         Victor Alg mo Harris -btor 1                          Signature of Debtor 2
                         epe
         Datel                                                 Date
                                                                      MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                          page 1
          Case 19-60529-jwc                 Doc 1     Filed 07/05/19 Entered 07/05/19 12:59:42                        Desc
                                                     Petition Page 45 of 66
B2800 (Form 2800) (12/15)

                                            UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF GEORGIA
                                                    ATLANTA DIVISION

In re Victor Algernon Harris                                          Case No.
                                                                      Chapter     7
               Debtor


           DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
            (Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 U.S.C. § 110(h)(2).]

1. Under 11 U.S.C. § 110(h), I declare under penalty of perjury that I am not an attorney or employee of an attorney, that I
   prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
   bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to be
   paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is
   as follows:
   For document preparation services, I have agreed to accept                           $300.00
   Prior to the filing of this statement I have received                                $300.00
   Balance Due                                                                            $0.00

2. I have prepared or caused to be prepared the following documents (itemize):
   Petition, Exhibit D, Statement of Monthly Income, Statement of Financial Affairs, Schedules A-J, Statement of Intentions,
   Summary, Matrix, Notice

   and provided the following services (itemize):


3. The source of the compensation paid to me was:
           El Debtor                    o Other (specify)
4. The source of compensation to be paid to me is:
                Debtor                  0    Other (specify)

5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
   filed by the debtor(s) in this bankruptcy case.

6. To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
   case except as listed below:

   NAME                                                                               SOCIAL SECURITY NUMBER
           Case 19-60529-jwc              Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                           Desc
                                                     Petition Page 46257-33-7131
                                                                      of 66                                                 7 tj      7
                                                                    Social Security number of bankruptcy                     :,at
                                                                    petition preparer*


   Angela D. Forte, Petition Preparer                               1544 Wellborn Road #477
   Printed name and title, if any, of                               Redan, Georgia 30074
   Bankruptcy Petition Preparer                                     Address
* If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible
person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure
may result in fines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.
              Case 19-60529-jwc                 Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                            Desc
                                                            Petition Page 47 of 66

 Fill in this information to identify the case:

 Debtor 1               Victor               Algernon                Harris
                        First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name             Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA

 Case number                                               Chapter        7
 (if known)


Official Form 119
Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                          12J15


Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that
are filed in the case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 2. A
bankruptcy petition preparer who does not comply with the provisions of title 11 of the United States Code and the Federal
Rules of Bankruptcy Procedure may be fined, imprisoned, or both. 11 U.S.C. § 110; 18 U.S.C. § 156.



 Part 1:          Notice to Debtor


Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any
documents for filing or accept any compensation. A signed copy of this form must be filed with any document prepared.


      Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

      I      whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

       •     whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

       •     whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

       •     whether you will be able to keep your home, car, or other property after filing a case under the Bankruptcy Code;

       •     what tax consequences may arise because a case is filed under the Bankruptcy Code;

       •     whether any tax claims may be discharged;

       mi whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

       •     how to characterize the nature of your interests in property or your debts; or

       •     what procedures and rights apply in a bankruptcy case.


       The bankruptcy petition preparer                     Angela D. Forte                                           has notified me of
                                       Name
        ny maximum allowable fee before preparing any document for filing or accepting any fe .



                                                                                              Date- 7
           or lgernon                  , ac no edging receipt of this notice                       MM! D /


X                                                                                             Date
    Signature of Debtor 2, acknowledging receipt of this notice                                      MM / DD / YYYY




Official Form 119                         Bankruptcy Petition Preparees Notice, Declaration, and Signature                                 page 1
              Case 19-60529-jwc                     Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                  Desc
                                                                Petition Page 48 of 66

Debtor 1        Victor Algernon Harris                                                            Case number (if known)

    Part 2:       Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, I declare that:

•     I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

•     1 or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
      Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
•     If rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
      preparers may charge, 1 or my firm notified the debtor of the maximum amount before preparing any document for filing or before
      accepting any fee from the debtor.
      Angela D. Forte                          Petition Preparer
      Printed name                             Title, if any                            Firm name, if it applies
      1544 Wellborn Road #477
      Number    Street



      Redan                                   GA            30074                       404-955-1365
      City                                    State         ZIP Code                    Contact phone

I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I
check:
(Check all that apply.)

IZI Voluntary Petition (Form 101)                         Schedule! (Form 1061)                           o   Chapter 11 Statement of Your Current Monthly
                                                                                                              Income (Form 122B)
El Statement About Your Social Security             El Schedule J (Form 106J)
   Numbers (Form 121)                                                                                     El Chapter 13 Statement of Your Current Monthly
                                                    Fzi   Declaration About an Individual Debtor's
                                                                                                             Income and Calculation of Commitment Period
IZI Summary of Your Assets and Liabilities                Schedules (Form 106Dec)
                                                                                                             (Form 122C-1)
    and Certain Statistical Information
    (Form 106Sum)                          IZI Statement of Financial Affairs (Form 107)
                                                                                                              Chapter 13 Calculation of Your Disposable
Fir    Schedule A/B (Form 106A/B)                   Ezi   Statement of Intention for Individuals Filing       Income (Form 122C-2)
                                                          Under Chapter 7 (Form 108)
EZI Schedule C (Form 106C)                                                                                    Application to Pay Filing Fee in Installments
                                                    10 Chapter 7 Statement of Your Current                    (Form 103A)
El Schedule D (Form 106D)                              Monthly Income (Form 122A-1)
                                                                                                              Application to Have Chapter 7 Filing Fee
Er     Schedule E/F (Form 106E/F)                   Fa    Statement of Exemption from Presumption             Waived (Form 103B)
                                                          of Abuse Under § 707(b)(2)
       Schedule G (Form 106G)                                                                                 A list of names and addresses of all creditors
                                                          (Form 122A-1Supp)
                                                                                                              (creditor or mailing matrix)
10 Schedule H (Form 106H)
                                                    El Chapter 7 Means Test Calculation
                                                                                                          0   Other
                                                       (Form 122A-2)
Bankruptcy petition preparers must sign and '             their Social Secun                  re-than one bankruptcy petition preparer prepared the
do- mets to which this declare        plies,               gnati         ocial Security number of each preparer must be provided. 11 U.S.C. § 110.

X                                                                               2 5 7 — 3 3 — 7                    1 3            1
                 of bankruptcy petitidli preparer     officer, principal,      Social Security number of person who signed
                   person, or partner

      Angela D. Forte
      Printed name

X                                                                                             —            —                            Date
      Signature of bankruptcy petition preparer or officer, principal,         Social Security number of person who signed                     MM / DD / YYYY
      responsible person, or partner


      Printed name



Official Form 119                          Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                             page 2
             Case 19-60529-jwc                Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                              Desc
                                                          Petition Page 49 of 66
 Fill in this information to identify your case:                                                Check one box only as directed in this
                                                                                                form and in Form 122A-1Supp:
 Debtor 1            Victor                Algernon            Harris
                     First Name            Middle Name         Last Name                    o 1.There is no presumption of abuse.
 Debtor 2                                                                                        2. The calculation to determine if a presumption
 (Spouse, if filing) First Name            Middle Name         Last Name                            of abuse applies will be made under Chapter 7
                                                                                                    Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                            ▪    3.The Means Test does not apply now because
 Case number                                                                                       of qualified military service but it could apply
 (if known)                                                                                        later.

                                                                                            o     Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:        Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

            Not married. Fill out Column A, lines 2-11.

     o      Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

     o      Married and your spouse is NOT filing with you. You and your spouse are:

                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

                Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
                declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
                and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A           Column B
                                                                                            Debtor 1           Debtor 2 or
                                                                                                               non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                         $5,833.34
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse                         $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                              $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                               page 1
           Case 19-60529-jwc                   Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                         Desc
                                                         Petition Page 50 of 66

Debtor 1     Victor Algernon Harris                                                      Case number (if known)

                                                                                             Column A      Column B
                                                                                             Debtor 1      Debtor 2 or
                                                                                                           non-filing spouse

6.   Net income from operating a business, profession, or farm

                                              Debtor 1           Debtor 2

     Gross receipts (before all                      $0.00
     deductions)

     Ordinary and necessary operating     -          $0.00 -
     expenses
                                                                                Copy
     Net monthly income from a business,             $0.00                      here 4            $0.00
     profession, or farm

6.   Net income from rental and other real property

                                              Debtor 1           Debtor 2

     Gross receipts (before all                      $0.00
     deductions)

     Ordinary and necessary operating —              $0.00   —
     expenses
                                                                                Copy
     Net monthly income from rental or               $0.00                      here 4            $0.00
     other real property

7.   Interest, dividends, and royalties                                                           $0.00
8.   Unemployment compensation                                                                    $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here:      +

        For you                                                             $0.00
        For your spouse

9.   Pension or retirement income. Do not include any amount received that                        $0.00
     was a benefit under the Social Security Act.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.                                          +                +
11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                   $5,833.34   +                    =   $5,833.34
    Then add the total for Column A to the total for Column B.
                                                                                                                               Total current
                                                                                                                               monthly income




Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                       page 2
           Case 19-60529-jwc                  Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                            Desc
                                                          Petition Page 51 of 66

Debtor 1     Victor Algernon Harris                                                          Case number (if known)

 Part 2:      Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a. Copy your total current monthly income from line 11                                          Copy line 11 here 4    12a.        $5,833.34

           Multiply by 12 (the number of months in a year).                                                                         X      11

    12b. The result is your annual income for this part of the form.                                                        12b.        $70,000.08


13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                              Georgia

    Fill in the number of people in your household.                       1

    Fill in the median family income for your state and size of household                                                    13.        $47,953.00
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.

14. How do the lines compare?

    14a.         Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                 Go to Part 3.
    14b. EZI Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
             Go to Part 3 and fill out Form 122A-2.

 Part 3:       Sign Below

      By si ning here, I dec r      nder penal of equry that the information on this statement and In any attachments is true and correct.


                                                                                  X
                                                                                      Signature of Debtor 2

                                                                                      Date
                                                                                             MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                             page 3
             Case 19-60529-jwc                    Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                            Petition Page 52 of 66
 Fill in this information to identify your case:                                                Check the appropriate box as directed
                                                                                                in lines 40 or 42:
 Debtor 1            Victor                  Algernon             Harris
                     First Name              Middle Name          Last Name                     According to the calculation required by this
                                                                                                Statement:
 Debtor 2
 (Spouse, if filing) First Name               Middle Name         Last Name
                                                                                                Ea 1. There is no presumption of abuse.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF GEORGIA
                                                                                                0 2. There is a presumption of abuse.
 Case number
 (if known)                                                                                    0   Check if this is an amended filing



Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                04/19

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form
122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).

 Part 1:         Determine Your Adjusted Income

1.   Copy your total current monthly income                       Copy line 11 from Official Form 122A-1 here      4           1.        $5,833.34

2.   Did you fill out Column B in Part 1 of Form 122A-17

          No. Fill in $0 for the total on line 3.

     El Yes. Is your spouse filing with you?

           El No. Go to line 3.

            0    Yes. Fill in $0 for the total on line 3.

3.   Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for
     the household expenses of you or your dependents. Follow these steps:

     On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT regularly used
     for the household expenses of you or your dependents?

     0     No. Fill in $0 for the total on line 3.

            Yes. Fill in the information below:

            State each purpose for which the income was used
                                                                              Fill in the amount you
            For example, the income is used to pay your spouse's tax          are subtracting from
            debt or to support people other than you or your                  your spouse's income
            dependents




         Total                                                                              $0.00 Copy total here              4 —              $0.00


4.   Adjust your current monthly income. Subtract the total on line 3 from line 1.                                                       $5,833.34




Official Form 122A-2                                        Chapter 7 Means Test Calculation                                                     page 1
            Case 19-60529-jwc                Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                       Petition Page 53 of 66

Debtor 1     Victor Algernon Harris                                                     Case number (if known)

 Part 2:       Calculate Your Deductions from Your Income

The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use
these amounts to answer the questions in lines 6-15. To find the IRS standards, go online using the link
specified in the separate instructions for this form. This information may also be available at the bankruptcy
clerk's office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will
use some of your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted
from your spouse's income in line 3 and do not deduct any operating expenses that you subtracted from income in lines 5
and 6 of Form 122A-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

 5.   The number of people used in determining your deductions from income

      Fill in the number of people who could be claimed as exemptions on your federal income tax
      return, plus the number of any additional dependents whom you support. This number may                         1
      be different from the number of people in your household.


 National Standards          You must use the IRS National Standards to answer the questions in lines 6-7.


 6.   Food, clothing and other items: Using the number of people you entered in line 5 and the IRS National Standards,                $727.00
      fill in the dollar amount for food, clothing, and other items.

 7.   Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
      Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—
      people who are under 65 and people who are 65 or older—because older people have a higher IRS allowance for
      health care costs. If your actual expenses are higher than this IRS amount, you may deduct the additional amount on
      line 22.

        People who are under 65 years of age

      7a. Out-of-pocket health care allowance per person              $55.00

      7b. Number of people who are under 65                    X             1

      7c. Subtotal. Multiply line 7a by line 7b.                      $55.00 Copy here 4                  $55.00


        People who are 65 years of age or older

      7d. Out-of-pocket health care allowance per person             $114.00

      7e. Number of people who are 65 or older                  X

      7f.   Subtotal. Multiply line 7d by line 7e.                      $0.00 Copy here 4       +            $0.00

                                                                                                                     Copy total
                                                                                                                     here .4
       7g. Total. Add lines 7c and 7f                                                                     $55.00               7g.     $55.00




Official Form 122A-2                                    Chapter 7 Means Test Calculation                                                 page 2
            Case 19-60529-jwc                 Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                            Desc
                                                         Petition Page 54 of 66

Debtor 1     Victor Algernon Harris                                                          Case number (if known)

 Local Standards             You must use the IRS Local Standards to answer the questions in lines 8-15.

 Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing
 for bankruptcy purposes into two parts:

 •    Housing and utilities — Insurance and operating expenses
 •    Housing and utilities — Mortgage or rent expenses
 To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
 To find the chart, go online using the link specified in the separate instructions for this form. This chart may also be
 available at the bankruptcy clerk's office.

 8.    Housing and utilities — Insurance and operating expenses: Using the number of people you entered in line 5,                   $533.00
       fill in the dollar amount listed for your county for insurance and operating expenses.

 9.    Housing and utilities — Mortgage or rent expenses:

       9a. Using the number of people you entered in line 5, fill in the dollar amount listed            $1,237.00
           for your county for mortgage or rent expenses.

       9b. Total average monthly payment for all mortgages and other debts secured by
           your home.

            To calculate the total average monthly payment, add all amounts that are
            contractually due to each secured creditor in the 60 months after you file for
            bankruptcy. Then divide by 60.

             Name of the creditor                                Average monthly
                                                                 payment




                                                                                                                    Repeat this
                                                                                Copy                                amount on
                               Total average monthly payment              $0.00 here         4                $0.00 line 33a.

       9c. Net mortgage or rent expense.
                                                                                                                   Copy
            Subtract line 9b (total average monthly payment) from line 9a (mortgage or                   $1,237.00 here .4        $1,237.00
            rent expense). If this amount is less than $0, enter $0.

 10. If you claim that the U.S. Trustee Programs division of the IRS Local Standard for housing is incorrect
     and affects the calculation of your monthly expenses, fill in any additional amount you claim.

       Explain
       why:


 11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
       1:1 0. Go to line 14.
       Eg 1. Go to line 12.
       1:1 2 or more. Go to line 12.
 12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the                     $240.00
     operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                     Chapter 7 Means Test Calculation                                               page 3
           Case 19-60529-jwc                 Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                       Petition Page 55 of 66

Debtor 1    Victor Algernon Harris                                                        Case number (if known)

 13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease
     expense for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on
     the vehicle. In addition, you may not claim the expense for more than two vehicles.


      Vehicle 1        Describe Vehicle 1:   2017 Cadillac XTS (approx. 49,409 miles)




      13a.Ownership or leasing costs using IRS Local Standard.                                          $508.00

      13b.Average monthly payment for all debts secured by Vehicle 1.

           Do not include costs for leased vehicles.

           To calculate the average monthly payment here and on line 13e, add all
           amounts that are contractually due to each secured creditor in the 60 months
           after you filed for bankruptcy. Then divide by 60.

            Name of each creditor for Vehicle 1                Average monthly
                                                               payment


           Santander                                                 $595.00


                                                                                                                Repeat this
                                                                                   Copy                         amount on
                             Total average monthly payment           $595.00       here 4        —      $595.00
                                                                                                                line 33b.

                                                                                                                 Copy net
                                                                                                                 Vehicle 1
      13c.Net Vehicle 1 ownership or lease expense.                                                              expense
          Subtract line 13b from line 13a. If this amount is less than $0, enter $0.                       $0.00 here                 $0.00

      Vehicle 2        Describe Vehicle 2:




      13d.Ownership or leasing costs using IRS Local Standard.

      13e.Average monthly payment for all debts secured by Vehicle 2. Do not include
          costs for leased vehicles.

             Name of each creditor for Vehicle 2               Average monthly
                                                               payment




                                                                                                                   Repeat this
                                                                                   Copy                            amount on
                             Total average monthly payment                         here   4      -                 line 33c.

                                                                                                                   Copy net
                                                                                                                   Vehicle 2
      13f. Net Vehicle 2 ownership or lease expense.                                                               expense
           Subtract line 13e from 13d. If this amount is less than $0, enter $0.                                   here               $0.00

 14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public           $0.00
      Transportation expense allowance regardless of whether you use public transportation.




Official Form 122A-2                                   Chapter 7 Means Test Calculation                                                page 4
           Case 19-60529-jwc                Doc 1         Filed 07/05/19 Entered 07/05/19 12:59:42                                Desc
                                                         Petition Page 56 of 66

Debtor 1    Victor Algernon Harris                                                       Case number (if known)

 15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may                   $0.00
     also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
     not claim more than the IRS Local Standard for Public Transportation.

 Other Necessary Expenses           In addition to the expense deductions listed above, you are allowed your monthly expenses for the
                                    following IRS categories.

 16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,            $1,306.68
     self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
     your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
     and subtract that number from the total monthly amount that is withheld to pay for taxes.

      Do not include real estate, sales, or use taxes.

 17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,                 $0.00
     union dues, and uniform costs.

      Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

 18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are                    $0.00
     filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
     insurance on your dependents, or a non-filing spouse's life insurance, or for any form of life insurance other than
     term.

 19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative                    $0.00
     agency, such as spousal or child support payments.

      Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

 20. Education: The total monthly amount that you pay for education that is either required:                                                $0.00
     • as a condition for your job, or
     • for your physically or mentally challenged dependent child if no public education is available for similar services.

 21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.                  $0.00
     Do not include payments for any elementary or secondary school education.

 22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that                       $0.00
     is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
     health savings account. Include only the amount that is more than the total entered in line 7.
     Payments for health insurance or health savings accounts should be listed only in line 25.

 23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services                       $0.00
     for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
     phone service, to the extent necessary for your health and welfare or that of your dependents or for the production
     of income, if it is not reimbursed by your employer.

      Do not include payments for basic home telephone, intemet and cell phone service. Do not include self-employment
      expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

  24. Add all of the expenses allowed under the IRS expense allowances.
      Add lines 6 through 23.                                                                                                            $4,098.68




Official Form 122A-2                                     Chapter 7 Means Test Calculation                                                    page 5
              Case 19-60529-jwc              Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                             Desc
                                                        Petition Page 57 of 66

Debtor 1      Victor Algernon Harris                                                    Case number (if known)

 Additional Expense Deductions           These are additional deductions allowed by the Means Test
                                         Note: Do not include any expense allowances listed in lines 6-24.

 25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
     insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your
     spouse, or your dependents.


      Health insurance                                          $394.00

      Disability insurance                                         $0.00

      Health savings account                                       $0.00

      Total                                                     $394.00 Copy total here       +                                      $394.00


      Do you actually spend this total amount?

      El No. How much do you actually spend?

      la Yes

 26. Continuing contributions to the care of household or family members. The actual monthly expenses that you                       $200.00
     will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled
     member of your household or member of your immediate family who is unable to pay for such expenses. These
     expenses may include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

  27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the                     $0.00
      safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

      By law, the court must keep the nature of these expenses confidential.

  28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses
      on line 8.

      If you believe that you have home energy costs that are more than the home energy costs included in expenses on
      line 8, then fill in the excess amount of home energy costs.

       You must give your case trustee documentation of your actual expenses, and you must show that the additional
       amount claimed is reasonable and necessary.

  29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than                           $0.00
      $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
      public elementary or secondary school.

       You must give your case trustee documentation of your actual expenses, and you must explain why the amount
       claimed is reasonable and necessary and not already accounted for in lines 6-23.

       * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

  30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
      higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
      than 5% of the food and clothing allowances in the IRS National Standards.

       To find a chart showing the maximum additional allowance, go online using the link specified in the separate
       instructions for this form. This chart may also be available at the bankruptcy clerk's office.

       You must show that the additional amount claimed is reasonable and necessary.

  31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial   4.     $500.00
      Instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).




 Official Form 122A-2                                   Chapter 7 Means Test Calculation                                                page 6
           Case 19-60529-jwc                Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                       Petition Page 58 of 66

Debtor 1    Victor Algernon Harris                                                     Case number (if known)

 32. Add all of the additional expense deductions.
     Add lines 25 though 31.                                                                                                      $1,094.00

 Deductions for Debt Payment


 33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
     loans, and other secured debt, fill in lines 33a through 33e.

      To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in
      the 60 months after you file for bankruptcy. Then divide by 60.
                                                                                              Average monthly
                                                                                              payment
            Mortgages on your home:

      33a. Copy line 9b here                                                                            $0.00

            Loans on your first two vehicles:

      33b. Copy line 13b here                                                                 4       $595.00

      33c. Copy line 13e here                                                                 4         $0.00

      33d. List other secured debts:
      Name of each creditor for                 Identify property that       Does payment
      other secured debt                        secures the debt             include taxes or
                                                                             Insurance?

                                                                                   El No
                                                                                   El Yes

                                                                                      No
                                                                                   El Yes

                                                                                   El No
                                                                                   El Yes
                                                                                                                  Copy total
      33e. Total average monthly payment. Add lines 33a through 33d                                   $595.00     here .4             $595.00

 34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property
     necessary for your support or the support of your dependents?

           No. Go to line 35.
           Yes. State any amount that you must pay to a creditor, in addition to the
                payments listed in line 33, to keep possession of your property (called
                the cure amount). Next, divide by 60 and fill in the information below.

 Name of the creditor             Identify property that            Total cure                    Monthly cure
                                  secures the debt                  amount                        amount

                                                                                     + 60 =

                                                                                     +60 =

                                                                                     + 60 =
                                                                                                                   Copy total
                                                                                      Total              $0.00     here .4              $0.00




Official Form 122A-2                                   Chapter 7 Means Test Calculation                                                  page 7
             Case 19-60529-jwc                  Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                    Desc
                                                            Petition Page 59 of 66

Debtor 1      Victor Algernon Harris                                                            Case number (if known)

 35. Do you owe any priority claims such as a priority tax, child support, or
     alimony — that are past due as of the filing date of your bankruptcy case?
      11 U.S.C. § 507.
         No. Go to line 36.
      El Yes. Fill in the total amount of all of these priority claims. Do not include
              current or ongoing priority claims, such as those you listed in line 19.

                   Total amount of all past-due priority claims                                                             +60=                 $0.00

 36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
      For more information, go online using the link for Bankruptcy Basics specified in the separate
      instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

             No. Go to line 37.
             Yes. Fill in the following information.

                   Projected monthly plan payment if you were filing under Chapter 13
                   Current multiplier for your district as stated on the list issued by the
                   Administrative Office of the United States Courts (for districts in Alabama
                   and North Carolina) or by the Executive Office for United States Trustees
                   (for all other districts).
                                                                                                            X
                   To find a list of district multipliers that includes your district, go online using
                   the link specified in the separate instructions for this form. This list may
                   also be available at the bankruptcy clerk's office.

                                                                                                                            Copy total
                   Average monthly administrative expense if you were filing under Chapter 13                               here .4

 37. Add all of the deductions for debt payment.
      Add lines 33e through 36.                                                                                                                 $595.00


 Total Deductions from Income


  38. Add all of the allowed deductions.

      Copy line 24, All of the expenses allowed under IRS
      expense allowances                                                    $4,098.68

      Copy line 32, All of the additional expense deductions                $1,094.00

      Copy line 37, All of the deductions for debt payment           +         $595.00


      Total deductions                                                      $5,787.68        Copy total here                                $5,787.68


  Part 3:       Determine Whether There Is a Presumption of Abuse

  39. Calculate monthly disposable income for 60 months

      39a. Copy line 4, adjusted current monthly income                     $5,833.34

      39b. Copy line 38,Total deductions                              —     $5,787.68

                                                                                       Copy
      39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                    $45.66 here .4                     $45.66
           Subtract line 39b from line 39a.

               For the next 60 months (5 years)                                                             x 60

                                                                                                                          Copy
      39d.     Total. Multiply line 39c by 60                                                        39d.       $2,739.60 here .4           $2,739.60




Official Form 122A-2                                        Chapter 7 Means Test Calculation                                                       page 8
           Case 19-60529-jwc                 Doc 1       Filed 07/05/19 Entered 07/05/19 12:59:42                                 Desc
                                                        Petition Page 60 of 66

Debtor 1    Victor Algernon Harris                                                        Case number (if known)

 40. Find out whether there is a presumption of abuse. Check the box that applies:

      ▪    The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
           Go to Part 5.

      O    The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse.
           You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

      O    The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.
           * Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

 41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out
          A Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
          (Official Form 106Sum), you may refer to line 3b on that form.

                                                                                                          x .25
      41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(1).                                  Copy
           Multiply line 41a by 0.25.                                                                                     here 4

 42. Determine whether the income you have left over after subtracting all allowed deductions
     is enough to pay 25% of your unsecured, nonpriority debt.
     Check the box that applies:

      O    Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
           Go to Part 5.

      O    Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption of abuse.
           You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

 Part 4:      Give Details About Special Circumstances
 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for
     which there is no reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

      RI No.      Go to Part 5.

      El Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
              for each item. You may include expenses you listed in line 25.

                  You must give a detailed explanation of the special circumstances that make the expenses or income
                  adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
                  expenses or income adjustments.


                   Give a detailed explanation of the special circumstances                                           Average monthly expense
                                                                                                                      or income adjustment




Official Form 122A-2                                    Chapter 7 Means Test Calculation                                                  page 9
            Case 19-60529-jwc               Doc 1      Filed 07/05/19 Entered 07/05/19 12:59:42                               Desc
                                                      Petition Page 61 of 66

Debtor 1      Victor Algernon Harris                                                    Case number (if known)

 Part 5:          Sign Below

      By s ning here                    nalt of perjury that the information on this statement and in any attachments is true and correct.


      X                                                                      X
           Victor Alg non arris, Debtor 1                                        Signature of Debtor 2

           Date                                                                  Date
                   MM / D /                                                             MM / DD / YYYY




Official Form 122A-2                                  Chapter 7 Means Test Calculation                                                       page 10
            Case 19-60529-jwc           Doc 1     Filed 07/05/19 Entered 07/05/19 12:59:42                   Desc
                                                 Petition Page 62 of 66
                                      UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF GEORGIA
                                              ATLANTA DIVISION
  IN RE:   Victor Algernon Harris                                                   CASE NO

                                                                                   CHAPTER    7

                                     VERIFICATION OF CREDITOR MATRIX


      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date—k
                                                         Signature
                                                                     Victor Algernon Harris



Date                                                     Signature
Case 19-60529-jwc   Doc 1    Filed 07/05/19 Entered 07/05/19 12:59:42   Desc
                            Petition Page 63 of 66

                      Commonwealth Finance
                      245 Main Street
                      Scranton, PA 18519

                                                       19-60529
                      Consumer Portfolio Service
                      19500 Jambore Road
                      Suuite 500
                      Irvine, CA 92612


                      Credit Collectoin Service
                      POB 607
                      Norwood, MA 02062



                      Jefferson Capital Systems
                      16 Mcleland Road
                      Saint Cloud, MN 56303



                      Merchant aDJ Service
                      POB 7511
                      Mobile, AL 36670



                      Portfolio Recovery
                      120 Corporate Blvd.
                      Suite 100
                      Norfolk, VA 23502


                      Santander
                      POB 961245
                      Fort Worth,TX 75161



                      The Southern CU
                      430 E Lanier Avenue
                      Fayetteville, GA 30214



                      Tidewater Finance
                      6520 Indian River Road
                      Virginia Beach, VA 23464
Case 19-60529-jwc   Doc 1    Filed 07/05/19 Entered 07/05/19 12:59:42   Desc
                            Petition Page 64 of 66

                      Wells Faro Card Services
                      POB 14517
                      Des Moines, IA 50306
                                                     19 -605 29
                      Worlld Fiance
                      POB 6429
                      Greenville, SC 29607
   Case 19-60529-jwc      Doc 1    Filed 07/05/19 Entered 07/05/19 12:59:42   Desc
                                  Petition Page 65 of 66


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01257116 (JC) OF 07/05/2019


ITEM     CODE   CASE          QUANTITY                        AMOUNT   BY

   1     7IN    19-60529              1                       $ 0.00   Check/MO
                Judge - unknown at time of receipt
                Debtor - VICTOR ALGERNON HARRIS


TOTAL:                                                        $ 0.00


FROM: Victor Algernon Harris
      9179 Hutchenson Ferry Road
      Palmetto, GA 30268




                                     Page 1 of 1
                  Case 19-60529-jwc                 Doc 1        Filed 07/05/19 Entered 07/05/19 12:59:42                                   Desc
                                                                Petition Page 66 of 66
   Case Number: 19-60529                                       Name: Harris                                         Chapter:            7

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              El Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                            O Last 4 digits of SSN
 O Pro Se Affidavit (due within 7 days, signature must be notarized,                            O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                           O Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                  O Chapter
                                                                                                0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         O Statistical Estimates
   LI Statement of Financial Affairs                                                            O Venue
   O Schedules: A/B C D El FGHIJ 0 J-2 (different addressfor Debtor 2)                          O Attorney Bar Number
   O Summary of Assets and Liabilities
   1=1 Declaration About Debtor(s) Schedules                                                                           Case filed via:
   1=1 Attorney Disclosure of Compensation                                                         El Intake Counter  by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                                  0 Attorney
   O Disclosure of Compensation of Petition Preparer (Form 2800)                                        El Debtor - verified ID
   O Chapter 13 Current Monthly Income                                                                  E Other-copy of ID:
   LI Chapter 7 Current Monthly Income
   El Chapter 11 Current Monthly Income                                                             E Mailed by:
   O Certificate of Credit Counseling (Individuals only)                                               El Attorney
    El Pay Advices (Individuals only) (2 Months)                                                       E Debtor
   CI Chapter 13 Plan, complete with signatures (local form)                                           0 Other:
   O Corporate Resolution (Business Ch. 7 & 11)
                                                                                                                History of Case Association
   Ch.11 Business
   O 20 Largest Unsecured Creditors                                                                Prior cases 'thin 2 years.     1 k`
   O List of Equity Security Holders                                                                                   .....asse      oi...-
   O Small Business - Balance Sheet                                                                       ,....ordp ,          _11111M11111New
   O Small Business - Statement of Operations                                                      SignaturellIPIL
                                                                                                             .
   CI Small Business - Cash Flow Statement                                                         Acknowledgment of receipt of chec lit
   O Small Business - Federal Tax Returns

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   LI Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcv/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       N Paid $ 0   1111 2g-Order Granting       N 3g-Order Granting 10-day finitial payment of $ 75 due within 10 days)
         El 2d-order Denying with filing fee of $_____ due within 10 days I=1 IFP filed (Ch.7 Individuals Only)
         111 No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                  Atlanta, Georgia 30303
                                                                      404-215-1000

 Intake Clerk: J. Cunningham                         Date: 7/5/19                        Case Opener:                                             Date:
